






Exhibit 10.37


FIRST NIAGARA BANK
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Adopted November 4, 2014, effective as of January 1, 2015)
ARTICLE 1
ADOPTION, PURPOSE & EFFECTIVE DATE


Section 1.1    Adoption and Purpose. First Niagara Bank, N.A. (the “Bank”) herby
establishes this First Niagara Bank Nonqualified Deferred Compensation Plan
(together with the applicable Election Materials, the “Plan”). The purpose of
the Plan is to assist the Bank and its Affiliates in attracting and retaining
highly qualified individuals to provide services to the Bank and its Affiliates,
and to provide those individuals with a deferred compensation benefit.


Section 1.2     Effective Date. The Plan was adopted by the Compensation
Committee of the Board of Directors of First Niagara Financial Group, Inc. (the
“First Niagara Board”) and the Compensation Committee of the Board of Directors
of the Bank (the “Bank Board”) on November 4, 2014, and is effective for
Compensation earned on or after January 1, 2015 (the “Effective Date”).


ARTICLE 2
DEFINITIONS


Section 2.1    Definitions. As used in the Plan, the following terms will have
the respective meanings set forth below, and other capitalized terms used in the
Plan will have the respective meanings given such capitalized terms in the Plan:


(a)    “Account” means, with respect to a Participant, the hypothetical
bookkeeping account established in the name of the Participant and maintained by
the Committee to reflect the Compensation Deferrals by the Participant and any
Employer Contributions made by the Company for the benefit of the Participant,
and as adjusted to reflect the applicable hypothetical earnings, other
adjustments, withdrawals and distributions.


(b)    “Affiliate” means any business entity other than the Bank that is
required to be aggregated with the Bank pursuant to Section 409A.


(c)    “Beneficiary” means, with respect to a Participant, the person or persons
so designated by the Participant in accordance with Article 7.


(d)    “Class Year Account” means, with respect to a specific Plan Year, the
aggregate amount credited to a Participant’s Account for that Plan Year, and as
adjusted to reflect the applicable hypothetical earnings, other adjustments,
withdrawals and distributions. For recordkeeping purposes, two or more of a
Participant’s Class Year Accounts with the same time and form of payment may be
aggregated and treated as one Class Year Account.


(e)    “Change in Control” means:


(i)any acquisition or series of acquisitions by any Person other than First
Niagara, the Bank or any of their Affiliates, any employee benefit plan of First
Niagara, the Bank or any of their Affiliates, or any Person holding common
shares of First Niagara or the Bank for or pursuant to the terms of such an
employee benefit plan, that results in that Person becoming the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act),




--------------------------------------------------------------------------------




directly or indirectly, of securities of First Niagara or the Bank, representing
30% or more of either the then outstanding shares of the common stock of First
Niagara or the Bank, as applicable (“Outstanding Common Stock”), or the combined
voting power of First Niagara’s or the Bank’s then outstanding securities
entitled to then vote generally in the election of its directors (“Outstanding
Voting Securities”), except that any such acquisition of Outstanding Common
Stock or Outstanding Voting Securities will not constitute a Change in Control
while that Person does not exercise the voting power of its Outstanding Common
Stock or otherwise exercise control with respect to any matter concerning or
affecting First Niagara, the Bank or any of their Affiliates, or Outstanding
Voting Securities, and promptly sells, transfers, assigns or otherwise disposes
of that number of shares of Outstanding Common Stock necessary to reduce its
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of the
Outstanding Common Stock to below 30%;


(ii)at the time when, during any period not longer than 24 consecutive months,
the directors who at the beginning of that 24-month period constitute the Bank
Board cease for any reason to constitute at least a majority of the Bank Board;
provided, however, that for purposes of this Section 2.1(e)(ii), each director
who is first elected by the Bank Board (or first nominated by the Bank Board for
election by the stockholders) by a vote of at least two-thirds of the directors
who were directors at the beginning of the 24-month period will be deemed to
have also been a director at the beginning of such 24-month period, excluding
any director approved in connection with an actual or threatened proxy contest
or any other actual or threatened solicitation of proxies;


(iii)at the time when, during any period not longer than 24 consecutive months,
the directors who at the beginning of that 24-month period constitute the Board
of Directors of First Niagara cease for any reason to constitute at least a
majority of the First Niagara Board; provided, however, that for purposes of
this Section 2.1(e)(iii), each director who is first elected by the First
Niagara Board (or first nominated by the First Niagara Board for election by the
stockholders) by a vote of at least two-thirds of the directors who were
directors at the beginning of the 24-month period will be deemed to have also
been a director at the beginning of such 24-month period, excluding any director
approved in connection with an actual or threatened proxy contest or any other
actual or threatened solicitation of proxies; or


(iv)the approval by the stockholders of First Niagara or the Bank of:


(A)a dissolution or liquidation of First Niagara or the Bank;


(B)a sale of all or substantially all of the assets or earning power of First
Niagara or the Bank, respectively, taken as a whole (with the stock or other
ownership interests of First Niagara or the Bank in any of their respective
Affiliates constituting assets of First Niagara or the Bank, respectively, for
this purpose) to a Person that is not an Affiliate of First Niagara or the Bank,
respectively (for purposes of this subsection, “sale” means any change of
ownership); or


(C)an agreement of First Niagara or the Bank to merge or consolidate or
otherwise reorganize, with or into one or more Persons that are not Affiliates
of First Niagara or the Bank, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after any such merger, consolidation or reorganization are, or will be, owned,
directly or indirectly, by stockholders of First Niagara or the Bank,
respectively, immediately before such merger, consolidation or reorganization
(assuming for purposes of that determination that there is no change in the
record ownership of First Niagara’s or the Bank’s securities, respectively, from
the record date for that approval until that merger, consolidation or
reorganization and that those record owners hold no securities of the other
parties to that merger, consolidation or reorganization), but including in that
determination any securities of the other parties to that merger, consolidation
or reorganization held by Affiliates.


(f)    “Chief Executive Officer” means the Chief Executive Officer of the Bank
(and shall include the Chief Executive Officer of First Niagara, if not the same
person, as applicable).


(g)    “Code” means the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------






(h)    “Committee” means the Compensation Committee of the Bank Board, as well
as any person or committee to whom the Committee has delegated authority
pursuant to Article 8, and references in the Plan to “Committee” shall mean the
person or committee to whom the Committee has so delegated authority with
respect and to the extent of the authority delegated.


(i)    “Company” means the Bank and any Affiliate which offers the Plan to its
Eligible Employees.


(j)    “Compensation” for a Plan Year means the items of compensation payable by
the Company to an Eligible Employee with respect to his or her service to the
Company that the Committee designates in the applicable Election Materials as
eligible for deferral under the Plan for that Plan Year, which may include base
salary, annual cash incentives, commissions and other types of compensation for
services, as well as limits on the amount or percentage of each item of
Compensation that may be deferred for that Plan Year. In addition, the Committee
may specify different items of Compensation as eligible for deferral for a Plan
Year for Eligible Employees who become eligible to participate in the Plan
during the Plan Year and those for Eligible Employees who become eligible to
participate in the Plan prior to the beginning of the Plan Year, as well as
different limits on the amount or percentage of each item of Compensation that
may be deferred by such different group of Eligible Employees.


(k)    “Compensation Deferrals” means the voluntary contributions of
Compensation that Participants make to the Plan, as described in Section 4.1.


(l)    “Disability” means the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months. A
Participant shall not be considered to be permanently and totally disabled
unless he or she furnishes proof of the existence of a Disability in such form
and manner, and at such times, as the Committee may require.


(m)    “Election Form” means the form or forms provided by the Committee on
which a Participant elects to defer Compensation or to make certain other
designations under the Plan. The Committee shall determine the manner in which
an Election Form must be filed, which may be on paper or via electronic means.


(n)    “Election Materials” for a Plan Year (or other period) means the
materials governing the Compensation Deferrals for such Plan Year (or other
period), which may specify the Eligible Employees for that Plan Year (or other
period), the items of Compensation for such Plan Year (or other period) which an
Eligible Employee may elect to defer and any other terms that the Committee
determines to apply to the Compensation Deferrals for such Plan Year (or other
period) which are consistent with the Plan and Section 409A. References to the
“Election Materials” for a Plan Year (or other period) shall include the
Election Form for that Plan Year (or other period).


(o)    “Eligible Employee” means, for any Plan Year (or applicable portion of
any Plan Year), any person employed by the Company who is determined by the
Committee to be a member of a select group of the Company’s management or highly
compensated employees and is designated by the Committee as an Eligible Employee
under the Plan.


(p)    “Employer Contribution” means an amount credited to a Participant’s
Account under Section 4.3.


(q)    “Entry Date” with respect to an Eligible Employee who qualifies as “newly
eligible” for purposes of Section 409A, means the 31st day following the date
that the Eligible Employee became eligible to be a Participant in the Plan (with
any election made by the Eligible Employee becoming irrevocable on the 30th
day), and for all other Eligible Employees, means the January 1 following the
date on which the Eligible Employee became eligible to participate in the Plan.


(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------






(s)    “First Niagara” means First Niagara Financial Group, Inc., the parent
corporation of the Bank.


(t)    “Management Committee Member” means the Chief Executive Officer and the
Eligible Employees who have been designated by the Chief Executive Officer as a
member of the Company’s Management Committee.


(u)    “Participant” means any Eligible Employee participating in the Plan, a
former Eligible Employee who participated in the Plan who has unpaid benefits
under the Plan, or any Beneficiary or successor in interest to the foregoing.


(v)    “Person” has the meaning given that term in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any Person described in and satisfying the
conditions of Rule 13d-l(b)(1) of Section 13 of the Exchange Act.


(w)    “Plan Year” means the 12-month period ending on the December 31 of each
year during which the Plan is in effect.


(x)    “Retirement Eligible” means (i) the Participant is both age 55 or older
and has five or more Years of Service, and (ii) the sum of the Participant’s age
and Years of Service on the date of the Participant’s Separation from Service is
equal to or greater than 65. “Year of Service” means a continuous period of
employment with the Company of 12 months. The Committee shall have the authority
to specify how various breaks in service shall be treated for purposes of Years
of Service, and to make exceptions or credit additional service to any
Participant; provided, however, such exceptions or credited additional service
may not be made if and to the extent that they would cause a violation of
Section 409A; and provided further, the specification of how breaks in service
are treated for purposes of Years of Service shall not affect whether and when a
Participant has a Separation from Service, which determination must be made in
accordance with Section 409A. In addition, the determination of Years of Service
shall include prior service with entities acquired by the Company only if and to
the extent credit for such prior service is or was provided for under the
applicable merger or purchase agreement.


(y)    “Section 409A” means Section 409A of the Code, together with the Treasury
Regulations promulgated and other official guidance issued thereunder.


(z)    “Separation from Service” means a “separation from service” within the
meaning of Section 409A.


(aa)    “Trust” means a trust established pursuant to Article 11.


(bb)    “Trustee” means the trustee of the Trust, if any.


ARTICLE 3
ELIGIBILITY AND PARTICIPATION


Section 3.1    Requirements. Each Eligible Employee shall be eligible to become
a Participant on his or her Entry Date, to the extent permissible under Section
409A. No individual shall become a Participant with respect to Compensation
Deferrals, however, if he or she is not an Eligible Employee on, or if he or she
has not submitted the Election Form required by the Plan before, the Entry Date.
In order to participate in the Plan with respect to Compensation Deferrals, an
otherwise Eligible Employee must submit an Election Form at such time and in
such manner as may be required by Section 4.1 and by the Committee, and must
agree to make Compensation Deferrals as provided in Article 4.


Section 3.2    Effect of Re-employment. If a Participant who has a Separation
from Service is subsequently re-employed by the Company, he or she shall become
a Participant only in accordance with the provisions of Section




--------------------------------------------------------------------------------




3.1. If a Participant resumes employment within the same Plan Year as his or her
Separation from Service, the Participant’s original election will continue in
effect for Compensation earned during that same Plan Year after the
Participant’s re-employment pursuant to the Participant’s Election Form for that
Plan Year in effect at the time of the Separation from Service earlier in that
Plan Year. Nothing herein affects the applicability of the Participant’s
Election Form filed before his Separation from Service to Compensation earned
before his or her Separation from Service.


ARTICLE 4
CONTRIBUTION AND PAYMENT ELECTIONS


Section 4.1    Participant Compensation Deferrals.


(a)In accordance with any rules established by the Committee from time to time,
a Participant may elect to defer a percentage or specified dollar amount of his
or her Compensation to be earned by the Participant for a specified Plan Year.
The Committee may specify the items of Compensation eligible for deferral for a
Plan Year and set a maximum percentage or amount of Compensation that a
Participant may elect to defer for a Plan Year. Amounts so deferred will be
considered a Participant’s Compensation Deferrals for the specified Plan Year,
which shall be credited to the Participant’s Class Year Account for that Plan
Year. A Participant must make a separate election for each Plan Year to defer
Compensation for that Plan Year.


(b)A Participant may make an election with respect to a coming Plan Year during
the period beginning on such date as may be established by the Committee and
ending on such date as may be established by the Committee, which shall be no
later than the December 31 preceding the Plan Year in which the services giving
rise to the Compensation to be deferred are to be performed.


(c)Notwithstanding Section 4.1(b), in the case of the first Plan Year in which
an Eligible Employee initially becomes eligible to participate in the Plan (or
again becomes eligible after having been ineligible for at least 24 months), if
and to the extent permitted by the Committee, the Eligible Employee may make an
irrevocable election, no later than the day before his or her Entry Date, to
defer eligible Compensation earned on or after the Entry Date. In determining
whether an Eligible Employee is able to make a deferral election within 30 days
pursuant to this Section 4.1, the plan aggregation rules of Section 409A shall
apply such that an Eligible Employee cannot use the 30-day election rule
provided by this subsection if he or she participates in another elective
account balance plan of the Company, or within the last 24 months was eligible
to participate in such an arrangement.


(d)The Participant’s Compensation Deferral election shall be irrevocable as of
the December 31 preceding the Plan Year in which the services giving rise to the
Compensation to be deferred are to be performed, or as of the day before the
Participant’s Entry Date in the case of a newly Eligible Employee electing
within 30 days of eligibility. Notwithstanding the preceding, a Participant’s
Compensation Deferral election may be cancelled as permitted under Section 409A
upon the “disability” of the Participant, the occurrence of an “unforeseeable
emergency” with respect to the Participant or the occurrence of a hardship
distribution by the Company to the Participant pursuant to Section
1.401(k)-1(d)(3) of the Treasury Regulations. For purposes of this Section
4.1(d) only, “disability” means any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months. “Unforeseeable emergency” shall have the
meaning given such term by Section 1.409A-3(i)(3) of the Treasury Regulations.


(e)Notwithstanding Section 4.1(b) and Section 4.1(d), for items of Compensation
other than base salary or annual incentives and for which Section 409A allows or
requires a special timing of the deferral election, the Committee may provide
for the deferral of any such item of Compensation and when such election shall
become irrevocable in a manner permissible under Section 409A and as set forth
in the Election Materials applicable to such item of Compensation.






--------------------------------------------------------------------------------




(f)A Participant shall at all times be fully vested in amounts credited to his
or her Account in respect of Compensation Deferrals.


Section 4.2    Time and Form of Payment for Class Year Accounts.


(a)    At the time the Participant makes a Compensation Deferral election
pursuant to Section 4.1 for a Plan Year, the Participant may select a fixed
payment date which meets the requirements of Section 4.2(b) (a “Fixed Payment
Date”), or may select that (1) Separation from Service or (2) a specified number
of years following Separation from Service, not to exceed 10 years, be used to
determine the payment or commencement of payment of the Class Year Account
established with respect to the Compensation Deferral for that Plan Year. At the
same time, the Participant also shall specify whether such Class Year Account
will be paid in (1) a lump sum, or (2) a specified number of substantially equal
annual installments, not to exceed 10 annual installments. The Participant may
elect different payment timing and/or a different permissible form of payment
with respect to each Class Year Account, provided that the Participant makes
such election prior to the beginning of the Plan Year for which the Class Year
Account is established (or before the Participant’s Entry Date in the case of
eligibility for mid-year enrollment, as applicable). The Committee, in its
discretion, shall have the authority to allow for subaccounts of Class Year
Accounts with different specified times and forms of payment so long as the time
and form of each subaccount of a Class Year Account satisfies the requirements
of this Section 4.2.


(b)    A Fixed Payment Date elected by a Participant must be a March or a
September of a specified calendar year which (1) can be no later than the
calendar year in which the Participant attains age 75 and (2) can be no earlier
than January 1 of the sixth calendar year after the Plan Year to which the Class
Year Account relates.


(c)    If a Participant elected to be paid in substantially equal annual
installments for a Class Year Account, each installment payment shall be
determined by multiplying the balance of the Class Year Account by a fraction,
the numerator of which is one and the denominator of which is the number of
remaining installments to be paid. For example, if a Participant elected to be
paid in five substantially equal annual installments, the first installment
would be the balance of the Class Year Account multiplied by 1/5, and the second
installment would be the new account balance multiplied by 1/4, etc. If any part
of a payment under the Plan is to be in substantially equal annual installments,
the total to be so paid shall continue to be deemed to be invested pursuant to
Article 5 under such procedures as the Committee may establish, in which case
any deemed income, gain, loss or expense or tax allocable thereto (as determined
by the Committee, in its discretion) shall be reflected in the installment
payments, using such method for the calculation of the installments as the
Committee shall reasonably determine.


Section 4.3    Discretionary Company Contributions. In its sole discretion, the
Committee may credit an Employer Contribution to an Account for an Eligible
Employee or a Participant other than an Eligible Employee or Participant who is
a Management Committee Member. At the time of such crediting, the Committee may
specify a vesting schedule and the time and form of payment for such Employer
Contribution; provided, however, in the event of the death or Disability of a
Participant or a Change in Control, any unvested Employer Contributions shall
become fully vested upon the Participant’s death or Disability or the date of
the Change in Control. If the Committee does not specify a vesting schedule for
an Employer Contribution, the Employer Contribution shall be fully vested at the
time it is credited. If the Committee does not specify a time and form of
payment for an Employer Contribution, then the Employer Contribution will be
governed by the Participant’s election for the Class Year Account which relates
to the year for which the Employer Contribution is credited, or if none, then
such Employer Contribution shall be payable in a lump sum in the March or
September immediately following the six-month anniversary of the Participant’s
Separation from Service. Employer Contributions may not be credited to any
Account for a Management Committee Member. For the Eligible Employees to whom
Employer Contributions may be made, the Employer Contributions need not be made
to all Eligible Employees, and the crediting of the Employer Contributions need
not be uniform among the Eligible Employees receiving such credits.




--------------------------------------------------------------------------------






ARTICLE 5
ALLOCATION OF FUNDS


Section 5.1    Separate Accounts. A separate bookkeeping account under the Plan
shall be established and maintained by the Committee to reflect the Account for
each Participant.


Section 5.2    Deemed Investment. The Committee shall establish from time to
time the hypothetical investment(s) made available under the Plan, from time to
time for purposes of valuing Accounts (each, an “Investment”). At any time, the
Committee may, in its discretion, add one or more additional Investments under
the Plan. In addition, the Committee, in its sole discretion, may discontinue
any Investment at any time, and provide for the portions of Participants’
Accounts designated to the discontinued Investment to be reallocated to another
Investment. While a Participant’s Account does not represent the Participant’s
ownership of, or any ownership interest in, any particular assets, the
Participant’s Accounts shall be adjusted in accordance with the Investment(s),
subject to the conditions and procedures set forth herein or established by the
Committee from time to time. Any notional cash earnings generated under an
Investment (such as interest and cash dividends and distributions) shall, at the
Committee’s sole discretion, either be deemed to be reinvested in that
Investment or reinvested in one or more other Investment(s) designated by the
Committee. All notional acquisitions and dispositions of Investments under a
Participant’s Account shall be deemed to occur at such times as the Committee
shall determine to be administratively feasible in its sole discretion and the
Participant’s Account shall be adjusted accordingly. In addition, a
Participant’s Account may be adjusted from time to time, in accordance with
procedures and practices established by the Committee, in its sole discretion,
to reflect any notional transactional costs and other fees and expenses relating
to the deemed investment, disposition or carrying of any Investment for the
Participant’s Account. Subject to the terms of the Plan and applicable laws, the
Committee may allow Participants to designate how they would prefer their
respective Accounts be deemed to be invested among the Investments made
available by the Committee, subject to any limitations, operating rules and
procedures as may be required by the Committee of its designated agents from
time to time; provided, however, the Committee shall have the authority to
specify an allocation of all or a portion of any Participant’s Account among one
or more Investments different from the allocation designated by the Participant,
in which case the designation by the Committee shall control. If Participants
are allowed to designate how they would prefer their respective Accounts be
deemed to be invested and one of the Investments made available relates to the
stock of First Niagara, the Committee shall adopt such administrative procedures
and limitations on the ability of Participants to allocate Accounts to or out of
such Investment as the Committee determines necessary or advisable to avoid a
violation of Section 16 of the Exchange Act or other applicable laws.


Section 5.3    Expenses and Taxes. Expenses associated with the administration
or operation of the Plan, unless paid by the Company in its sole discretion, and
any taxes allocable to an Account which are payable prior to the distribution of
the Account, shall be charged against the appropriate Participant’s Account.


ARTICLE 6
DISTRIBUTION OF BENEFITS


Section 6.1    Amount. A Participant (or his or her Beneficiary) shall become
entitled to receive, on or about the date or dates determined in accordance with
Article 4, a distribution (or commencement of distributions) in an aggregate
amount equal to the Participant’s Class Year Account(s) and any other amounts
credited to the Participant’s Account with respect to any vested Employer
Contributions; unless the Committee provides otherwise, any unvested Employer
Contributions shall be forfeited. If a Trust has been established pursuant to
Article 11 and amounts deposited to the Trust as a source for the payment of
Plan benefits, payments to Participants may be made by the Trust instead of the
Company, but any payment due from the Trust which is not paid by the Trust will
be paid by the Company from its general assets.






--------------------------------------------------------------------------------




Section 6.2    Medium, Time and Form of Payment.


(a)    All payments under the Plan shall be made in cash. Except as otherwise
provided in the Plan (for example, with respect to payments made prior to
Retirement Eligibility or following a Participant’s death), a Participant’s
vested Class Year Accounts will each be paid at the time elected (or deemed
elected) by the Participant for such Class Year Account and in the form of
payment elected (or deemed elected) by the Participant for such Class Year
Account, and any vested amounts credited to the Participant’s Account with
respect to any Employer Contributions will be paid at the time(s) and in the
form(s) described in Section 4.3.


(b)    For a Class Year Account for which the Participant has elected payment be
made or commence on a Fixed Payment Date, if the Fixed Payment Date occurs
before the date of the Participant’s Separation from Service, payment of such
Class Year Account shall be made or commence on such Fixed Payment Date, with
any subsequent annual installments on the respective anniversaries of the Fixed
Payment Date. Notwithstanding the foregoing, if the Participant has a Separation
from Service after the Fixed Payment Date and before the payment date of all
subsequent annual installments, and the Participant is not Retirement Eligible
on the date of his or her Separation from Service, all unpaid subsequent annual
installments as of the date of the Participant’s Separation from Service shall
be paid in a lump sum in the March or September immediately following the
six-month anniversary of the Participant’s Separation from Service.


(c)    Payments with timing based on Separation from Service will be made or
commence in the March or September immediately following the six-month
anniversary of the Participant’s Separation from Service (or if the Participant
elected for payment to be made or commence a specified number of years following
Separation from Service, payment shall be made or commence in the March or
September immediately following the six-month and specified number of years
anniversary of the Participant’s Separation from Service), and any subsequent
installments will be made in the same March or September each year thereafter.
Notwithstanding the foregoing, if the Participant is not Retirement Eligible on
the date of his or her Separation from Service, then regardless of the
Participant’s elections, the Participant’s entire Account will be paid in a lump
sum in the March or September immediately following the six-month anniversary of
the Participant’s Separation from Service.


Section 6.3    Effect of Participant Death. In the event a Participant dies
before such Participant’s distribution has begun or has been paid in full, any
unpaid portion of such Participant’s vested Account shall be paid to the
Beneficiary designated by the Participant pursuant to Section 7.1, or if no
beneficiary has been designated, the Participant’s surviving spouse, or if the
Participant does not have a surviving spouse, then to the Participant’s estate.
Such unpaid portion shall be paid in a lump sum distribution to the
Participant’s designated Beneficiary (or surviving spouse or estate, if
applicable) in the year following the year in which the Participant’s death
occurs.


Section 6.4    Accelerations. The Committee, in its sole discretion (without any
direct or indirect election on the part of any Participant), may accelerate a
distribution under the Plan to the extent permitted under Section 409A,
including, but not limited to, making payments necessary to comply with a
domestic relations order, payments necessary to comply with certain conflict of
interest rules, and certain de minimis payments related to the Participant’s
termination of his or her interest in the Plan.


Section 6.5    Delays. If the Committee reasonably anticipates that any payment
scheduled to be made under the Plan would jeopardize the ability of the Company
to continue as a going concern if paid as scheduled, then the Committee may
direct the Committee to defer that payment, provided the Committee treats
payments to all similarly situated Participants on a reasonably consistent
basis. In addition, the Committee may, in its sole discretion, delay a payment
upon such other events and conditions as the IRS may prescribe, provided the
Committee treats payments to all similarly situated Participants on a reasonably
consistent basis. Any amounts deferred pursuant to this Section 6.5 shall
continue to be credited or debited on the books of the Company with additional
amounts in accordance with Article 5 until paid. The amounts so deferred and
amounts credited or debited thereon shall be distributed to the Participant or
his or her Beneficiary or estate (in the event of the Participant’s death) at
the earliest possible date on which the Committee reasonably anticipates that
such violation or material harm would be avoided or as otherwise prescribed by
the IRS.




--------------------------------------------------------------------------------






ARTICLE 7
BENEFICIARIES; MISSING PARTICIPANTS AND BENEFICIARIES


Section 7.1    Designation of Beneficiaries.


(a)    Each Participant from time to time may designate any person or persons
(who may be named contingently or successively) to receive such benefits as may
be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee and will be
effective only when filed with the Committee in such manner as the Committee may
direct during the Participant’s lifetime. In the case of a married Participant
in a community property state or a Participant with a domestic partner in a
state which grants community property rights to such domestic partner, the
Committee may require the consent of the spouse or domestic partner in order to
honor a designation naming some other person as beneficiary.


(b)    In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Committee shall pay any such benefit payment to
the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Committee may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Committee,
in its sole discretion, may distribute such payment to the Participant’s estate
without liability for any tax or other consequences which might flow therefrom,
or may take such other action as the Committee deems to be appropriate.


Section 7.2    Information to be Furnished By Participants and Beneficiaries;
Inability to Locate Participants or Beneficiaries. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Committee’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Committee shall not
be obliged to search for any Participant or Beneficiary beyond the sending of a
letter by certified mail to such last known address. If the Committee notifies
any Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Committee within 90 days of the latest date upon
which the payment could have been timely made in accordance with the terms of
the Plan and Section 409A (unless, if not paid, the Participant or Beneficiary
takes further enforcement measures within 180 days after such latest date),
then, except as otherwise required by law, the amount payable shall be deemed to
be a forfeiture. If a benefit payable to an unlocated Participant or Beneficiary
is subject to escheat pursuant to applicable state law, neither the Committee
nor the Company shall be liable to any person for any payment made in accordance
with such law.


ARTICLE 8
ADMINISTRATION


Section 8.1    Committee. The Committee shall administer the Plan. The Committee
shall have the power and authority to delegate from time to time all or any part
of its duties, powers or responsibilities under the Plan, both ministerial and
discretionary, as it deems appropriate, to any person or committee, and in the
same manner to revoke any such delegation of duties, powers or responsibilities.
Any action of such person or committee in the exercise of such delegated duties,
powers or responsibilities shall have the same force and effect for all purposes
under the Plan as if such action had been taken by the Committee. Further, the
Committee may authorize one or more persons to execute any certificate or
document on behalf of the Committee, in which event any person notified by the
Committee of such authorization shall be entitled to accept and conclusively
rely upon any such certificate or document executed by such person as
representing action by the Committee until such notified person shall have been
notified of the revocation of such authority.






--------------------------------------------------------------------------------




Section 8.2    Administrative Authority. Except as otherwise specifically
provided herein, the Committee shall have the sole responsibility for and the
sole control of the operation and administration of the Plan, and shall have the
power and authority to take all action and to make all decisions and
interpretations which may be necessary or appropriate in order to administer and
operate the Plan, including, without limiting the generality of the foregoing,
the power, duty and responsibility to adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan; and to make the
determinations with respect to the eligibility of any Eligible Employee to
participate in the Plan, the items of Compensation eligible for deferral for a
Plan Year (or other period), the vesting terms of any Employer Contributions,
the Investment available under Article 5 and the crediting of Participants’
Accounts. Notwithstanding the foregoing, as specified by Section 4.3, the
Committee may not credit an Employer Contribution to an Account for a Management
Committee Member.


Section 8.3    Reliance on Specialized Advice or Service
. The Committee may appoint any persons or firms, or otherwise act to secure
specialized advice or assistance, as it deems necessary or desirable in
connection with the administration and operation of the Plan, and the Committee
shall be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon, the advice or
opinion of such firms or persons.
ARTICLE 9
CLAIMS PROCEDURE


Section 9.1    Claims Procedure. The claims procedure set forth in this Article
9 is the exclusive method of resolving disputes that arise under the Plan. A
claimant must exhaust all of the claimant’s remedies under this Article 9 in
order to be entitled to file a suit or arbitration claim that involves the Plan
(including, but not limited to claims based on a benefit denial). A claimant has
the right to be represented by someone else (such as an attorney) during the
claims process if the claimant so desires, although such representation is not
required.


Section 9.2    Initial Claim.
  
(a)    Written Claim. If a claimant wishes to assert a claim involving the Plan
(including, but not limited to, a claim for benefits), the claimant must file a
written claim with the Committee.


(b)    Notice of Denied Claim. If the Committee denies a claim in whole or in
part, it will generally notify the claimant within 90 days after the claim is
filed and state the reason for the denial, cite pertinent Plan provisions,
indicate whether additional information is needed, and explain the claims review
procedure and the time limits applicable, including a statement of the
claimant’s right to file suit under Section 502(a) of ERISA if the claim is
denied on review. In special circumstances, the Committee may extend the time to
review the claim up to an additional 90 days, so long as the claimant is
provided with written notice of the extension, the grounds for the extension,
and the expected date upon which a decision will be rendered within the original
review period.
Section 9.3    Claims Review.
  
(a)    Written Review Request. A claimant can submit to the Committee a written
request for review of the initial decision within 60 days after the claimant
received notice of the initial decision. The claimant may submit information,
documents, and records in support of the review (regardless of whether included
in the original claim), and may also submit comments in writing to the Committee
explaining the claim. The Committee, in its sole discretion, may schedule a
hearing if it determines that doing so would facilitate a full and fair review.
The claimant will have the right reasonably to review and receive copies (free
of charge) of any relevant documents or other materials upon request (provided
that unless otherwise required by ERISA, the claimant’s rights shall be limited
by applicable attorney-client privilege, attorney work-product privilege, and
other applicable privilege rules). The claimant will be given a reasonable
opportunity for a full and fair review of the initial decision.


(b)    Notice of Decision upon Review. The Committee will notify the claimant of
its decision on the appeal within 60 days, or 120 days if special circumstances
beyond the Committee’s control require an extension,




--------------------------------------------------------------------------------




in which case the claimant will be notified of the extension, the reason for
that extension, and the expected date by which a decision will be rendered
within the original review period. If the Committee denies the claim, in whole
or in part, its notice will state the specific reasons for the denial; cite
pertinent Plan provisions on which the denial is based; inform the claimant that
the claimant is entitled, upon request and free of charge, reasonably to review
and receive copies of relevant documents; and inform the claimant of the
claimant’s right to bring suit under Section 502(a) of ERISA (subject to the
relevant Plan’s arbitration clause) now that the claim has been denied on
review.


Section 9.4    Burden of Proof. If a Participant, alternate payee or beneficiary
asserts an entitlement to benefits based upon facts not contained in the Plan’s
records, that individual will be required to provide satisfactory affirmative
evidence of the asserted facts. The Committee has the sole and exclusive
discretion to determine whether such evidence is satisfactory.


Section 9.5    Limitations Periods. No action may be commenced against any party
after the earliest to occur of the following dates: the date that is 90 days
after the date of the final denial of the appeal, or the date that is one year
from the date a cause of action accrued, provided that a claim timely filed
within one year from the date it originally accrued and timely appealed in the
event of denial shall always be subject to the 90 day period. A cause of action
is considered to have accrued when the person bringing the legal action knew, or
in the exercise of reasonable diligence should have known, that the claim or
legal position that is the subject of the action has been clearly repudiated,
regardless of whether such person has filed a claim in accordance with this
Article 9.


Section 9.6    Arbitration and Litigation. The Committee, a Participant,
alternate payee or beneficiary will (to the extent permitted by ERISA), upon
completion of the administrative claims process set forth in the Plan, have the
right to compel binding arbitration with respect to any claim involving the
Plan. In general, any such arbitration will be governed by the terms and
conditions of the Bank’s employment claim arbitration policy, if any, to the
extent such policy is consistent with the terms of the Plan. In the event that
there is no such policy in effect, the process and procedure will be governed by
the rules of the American Arbitration Association with respect to commercial
transactions (subject to ERISA and the terms of the Plan). Claims may not be
arbitrated or litigated on a class action basis or on bases involving claims
brought in a representative capacity on behalf of any other similarly situated
party. In addition, the arbitrator will be bound by the substantive terms of the
Plan and ERISA (including, but not limited to, the standard of review required
by ERISA, which requires the arbitrator to defer to the Committee and its
factual findings and interpretations unless such findings and interpretations
are arbitrary and capricious).
ARTICLE 10
AMENDMENT AND TERMINATION


Section 10.1    Right to Amend. Subject to Section 409A, the Bank, by action of
the Committee, shall have the right to amend the Plan, at any time and with
respect to any provisions hereof, and all parties hereto or claiming any
interest under the Plan shall be bound by such amendment; provided, however,
that no such amendment shall deprive a Participant or a Beneficiary of a benefit
amount accrued prior to the date of the amendment. The Committee also reserves
the right to suspend the Plan at any time, for any given calendar year or
otherwise; provided, however, that in the event of a suspension of the Plan, the
Participants’ Account shall remain payable in accordance with the Participant’s
payment elections and the terms of the Plan.


Section 10.2    Termination. The Company has no obligation to maintain the Plan
for any length of time and the Committee may terminate the Plan at any time in a
manner that complies with the requirements of Section 409A.


ARTICLE 11
TRUST AND TRUST FUNDING


Section 11.1    Trust. Subject to the limitations, if any, imposed under
applicable law, the Bank, by action of the Committee, may establish a Trust to
fund all or a portion of benefits under the Plan. The Trust is intended to be a
“grantor trust” under the Code and the establishment of the Trust or the
utilization of the Trust for Plan benefits,




--------------------------------------------------------------------------------




as applicable, is not intended to cause any Participant to realize current
income on amounts contributed thereto, and the Trust shall be so interpreted.


Section 11.2    Trust Funding. In its discretion and to the extent permissible
under Section 409A, the Company may contribute to the Trust amounts in respect
of Compensation Deferrals and any Employer Contributions. Such amounts will be
subject to the claims of all bankruptcy or insolvency creditors of the Company
as provided in the Trust agreement. No Participant will have any vested interest
or secured or preferred position with respect to such funds or have any claims
against the Company hereunder except as a general creditor.


Section 11.3    Change in Control. In the event of a Change in Control:


(a)    if a Trust was established by the Company prior to the Change in Control,
then such Trust shall become irrevocable (if not so already) on the date of the
Change in Control;


(b)    if a Trust was not established by the Company prior to the Change in
Control, then the Company shall establish an irrevocable Trust within 15 days
following the date of the Change in Control;


(c)    the Company shall contribute to the Trust (either the Trust existing on
the date of the Change in Control or the Trust created as a result of the Change
in Control) within 15 days following the date of the Change in Control, the
amount necessary so that the aggregate value of the assets of the Trust
(including any assets held by the Trust on the date of the Change in Control)
equals or exceeds the aggregate value of the Accounts of all Participants as of
the date of the Change in Control, including Compensation Deferrals deducted
from Participants’ Compensation on or prior to the date of the Change in Control
and Company Contributions made on or before the date of the Change in Control,
and as adjusted to reflect the performance of the applicable Investments
pursuant to Article 5 through the date of the Change in Control; and
(d)    the Company shall contribute to the Trust the amount of any Compensation
Deferrals deducted from Participants’ Compensation after the date of the Change
in Control pursuant to Participants’ elections in effect on the date of the
Change in Control, which amounts shall be deposited with the Trust no later than
five days following the date of which such amounts would otherwise have been
paid to the Participants.


Section 11.4    Interrelationship of the Plan and the Trust. The provisions of
the Plan shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of any Trust shall govern the rights of the
Company, the Participants and the creditors of the Company to the assets of any
Trust.


ARTICLE 12
MISCELLANEOUS


Section 12.1    Liability. Except for their own gross negligence or willful
misconduct, neither the Company nor any of its Affiliates, nor the members of
their boards of directors, nor the Committee, nor any officer, employee or agent
thereof will be liable to anyone for any act or omission in the course of the
administration of the Plan, and the Company will indemnify such persons against
any liability incurred in connection with the Plan, except for any liability
arising from their own gross negligence or willful misconduct.


Section 12.2    Tax Withholding. All payments required to be made to a
Participant under the Plan will be subject to the withholding of federal, state
and local income, employment and other taxes as the Committee may reasonably
determine it should withhold pursuant to applicable laws.


Section 12.3    Status of Plan. The Plan is intended to be (a) a plan that is
not qualified within the meaning of Section 401(a) of the Code and (b) a plan
that “is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and Plan will be administered and interpreted to the extent
possible in a manner consistent with that intent. The compensation and benefits
under the Plan will




--------------------------------------------------------------------------------




be unfunded, and all amounts required to be paid by the Company under the Plan
will be paid when due directly by the Company from the Company’s general assets.


Section 12.4    No Guaranty of Employment. Nothing in the Plan will be construed
as granting any Participant a right to continued employment or other service
with the Company, or to interfere with the right of the Company to discipline or
discharge the Participant at any time.


Section 12.5    Captions. The captions of the articles, sections and subsections
of the Plan are for convenience only and will not control or affect the meaning
or construction of any of its provisions.


Section 12.6    Governing Law. To the extent not pre-empted by ERISA, the Plan
will be construed and interpreted according to the internal laws of the State of
New York without regard to its conflicts of laws principles.


Section 12.7    Validity. In case any provision of the Plan is illegal or
invalid for any reason, said illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
such illegal or invalid provision had never been inserted herein.


Section 12.8    Effect of Regulatory Actions. Any actions by the Company or any
other person under the Plan must comply with the law, including regulations and
other interpretive action, of the Federal Deposit Insurance Act, Federal Deposit
Insurance Corporation, or other entities that supervise any of their activities.
Specifically, any payments to a Participant, whether pursuant to the Plan or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.


Section 12.9    Spendthrift Provision. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, subject to Section 409A, (i) the
withholding of taxes from Plan benefit payments, (ii) the recovery under the
Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.


Section 12.10    Section 409A Compliance. The compensation and benefits under
the Plan are intended to comply with the requirements of Section 409A, and the
Plan will be administered and interpreted consistent with such intent.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under the Plan are exempt from or comply with
Section 409A, and in no event will the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by a
Participant on account of non-compliance with Section 409A. References to
“termination of employment” and similar terms used in the Plan or any Election
Materials shall mean a “separation from service” within the meaning of Section
409A. Each installment payment payable to a Participant under the Plan shall be
treated as a separate payment for purposes of Section 409A.


*    *    *    *    *
The undersigned officer of First Niagara Financial Group, Inc. and First Niagara
Bank, N.A., hereby certifies this document to be a true and complete copy of the
Plan, as adopted by the respective Compensation Committees of their Board of
Directors on November 4, 2014.




--------------------------------------------------------------------------------




November 4, 2014
 
 
 
 
 
Kate White
 
 
SVP, Managing Director Human Resources









